EXHIBIT 10.2(d)

AMENDMENT NO. 3 TO THE

CREDIT AGREEMENT

Dated as of November 16, 2007

AMENDMENT NO. 3 TO THE CREDIT AGREEMENT among MANPOWER INC., a Wisconsin
corporation (the “Borrower”), the banks, financial institutions and other
institutional lenders parties to the Credit Agreement referred to below
(collectively, the “Lenders”), BNP PARIBAS, as syndication agent, JPMORGAN CHASE
BANK, N.A., ROYAL BANK OF SCOTLAND PLC and ING BANK N.V., as documentation
agents, CITIGROUP GLOBAL MARKETS INC. and BNP PARIBAS SECURITIES CORP., as joint
lead arrangers and joint book managers, and CITIBANK, N.A., as administrative
agent (the “Agent”) for the Lenders.

PRELIMINARY STATEMENTS:

(1) The Borrower, the Lenders and the Agent have entered into a Five Year Credit
Agreement dated as of October 8, 2004, and the letter amendment thereto dated as
of March 14, 2005 and Amendment No. 2 dated as of January 10, 2006 (such Credit
Agreement, as so amended, the “Credit Agreement”). Capitalized terms not
otherwise defined in this Amendment have the same meanings as specified in the
Credit Agreement.

(2) The Borrower and the Lenders have agreed to further amend the Credit
Agreement as hereinafter set forth.

SECTION 1. Amendments to Credit Agreement. The Credit Agreement is, effective as
of the date hereof and subject to the satisfaction of the conditions precedent
set forth in Section 4, hereby amended as follows:

(a) The definitions of “Consolidated Interest Expense”, “Revolving Credit
Commitment” and “Termination Date” in Section 1.01 are amended in full to read
as follows:

“Consolidated Interest Expense” means, for any period, the excess of (a) total
interest expense, whether paid or accrued (including the interest component of
Capitalized Leases), of the Borrower and its Consolidated Subsidiaries on a
Consolidated basis, including, without limitation, all commissions, discounts
and other fees and charges owed with respect to letters of credit and net costs
under any agreements providing interest rate protection, but excluding however,
amortization of discount, interest paid in property other than cash or any other
interest expense not payable in cash over (b) total interest income, in each
case as determined in conformity with GAAP.

“Revolving Commitment” means, with respect to any Lender at any time, the amount
set forth opposite such Lender’s name on Schedule I hereto under the caption
“Revolving Commitment” or, if such Lender has entered into one or more
Assignment and Acceptances, set forth for such Lender in the Register maintained
by the Agent pursuant to Section 8.07(d) as such Lender’s “Revolving
Commitment”, as such amount may be reduced at or prior to such time pursuant to
Section 2.06.



--------------------------------------------------------------------------------

“Termination Date” means the earlier of (a) November 16, 2012, and (b) the date
of termination in whole of the Revolving Commitments and Letter of Credit
Commitments pursuant to Section 2.06 or 6.01.

(b) Section 5.02(f) is amended by amending clause (ii) thereof in full to read
as follows:

(ii) other Debt aggregating for all of the Borrower’s Subsidiaries not more than
(A) $300,000,000 at any one time drawn and outstanding during each fiscal
quarter ending March 31, June 30 and December 31 in each calendar year and
(B) $600,000,000 at any one time drawn and outstanding during each fiscal
quarter ending September 30 in each calendar year.

(c) Schedule I is amended in full to read as set forth on Schedule I to this
Amendment.

SECTION 2. Conditions of Effectiveness. This Amendment shall become effective as
of the date first above written (the “Amendment Effective Date”) when, and only
when, the Agent shall have received counterparts of this Amendment executed by
the Borrower and all of the Lenders or, as to any of the Lenders, advice
satisfactory to the Agent that such Lender has executed this Amendment and the
Agent shall have additionally received all of the following documents, each such
document (unless otherwise specified) dated the date of receipt thereof by the
Agent (unless otherwise specified) and in sufficient copies for each Lender, in
form and substance satisfactory to the Agent (unless otherwise specified) and in
sufficient copies for each Lender:

(a) A certificate signed by a duly authorized officer of the Borrower, dated the
Amendment Effective Date, stating that:

(i) The representations and warranties contained in Section 4.01 of the Credit
Agreement are correct on and as of the Amendment Effective Date, and

(ii) No event has occurred and is continuing that constitutes a Default.

(b) Certified copies of the resolutions of the Board of Directors of the
Borrower approving this Amendment, and of all documents evidencing other
necessary corporate action and governmental approvals, if any, with respect to
this Amendment.

(c) A certificate of the Secretary or an Assistant Secretary of the Borrower
certifying the names and true signatures of the officers of the Borrower
authorized to sign this Amendment and the other documents to be delivered
hereunder.

(d) A favorable opinion of Godfrey & Kahn, S.C., counsel for the Borrower,
substantially in the form of Exhibit E to the Credit Agreement and as to such
other matters as any Lender Party through the Agent may reasonably request.

 

2



--------------------------------------------------------------------------------

SECTION 3. Representations and Warranties of the Borrower The Borrower
represents and warrants as follows:

(a) The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the State of Wisconsin.

(b) The execution, delivery and performance by the Borrower of this Amendment
and the Credit Agreement, as amended hereby, are within the Borrower’s corporate
powers, have been duly authorized by all necessary corporate action and do not
contravene (i) the Borrower’s charter or by-laws or (ii) law or any contractual
restriction binding on or affecting the Borrower.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery or performance by the Borrower of this
Amendment or the Credit Agreement, as amended hereby, to which it is or is to be
a party.

(d) This Amendment has been duly executed and delivered by the Borrower. This
Amendment or the Credit Agreement, as amended hereby, are legal, valid and
binding obligations of the Borrower, enforceable against the Borrower in
accordance with their respective terms.

(e) There is no pending or, to the knowledge of the Borrower, threatened action,
suit, investigation, litigation or proceeding, including, without limitation,
any Environmental Action, affecting the Borrower or any of its Subsidiaries
before any court, governmental agency or arbitrator that (i) is reasonably
likely to have a Material Adverse Effect or (ii) purports to affect the
legality, validity or enforceability of this Amendment or the Credit Agreement,
as amended hereby.

SECTION 4. Reference to and Effect on the Credit Agreement and the Notes.
(a) The parties to this Amendment acknowledge and agree that the Lenders parties
to this Amendment are the only Lenders parties to the Credit Agreement after
giving effect to this Amendment.

(b) On and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the Notes to
“the Credit Agreement”, “thereunder”, “thereof” or words of like import
referring to the Credit Agreement, shall mean and be a reference to the Credit
Agreement, as amended by this Amendment.

(c) The Credit Agreement and the Notes, as specifically amended by this
Amendment, are and shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed.

(d) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Agent under the Credit Agreement, nor constitute a
waiver of any provision of the Credit Agreement.

 

3



--------------------------------------------------------------------------------

SECTION 5. Costs and Expenses. The Borrower agrees to pay on demand all costs
and expenses of the Agent in connection with the preparation, execution,
delivery and administration, modification and amendment of this Amendment and
the other instruments and documents to be delivered hereunder (including,
without limitation, the reasonable fees and expenses of counsel for the Agent)
in accordance with the terms of Section 8.04 of the Credit Agreement.

SECTION 6. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
shall be effective as delivery of a manually executed counterpart of this
Amendment.

SECTION 7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

MANPOWER INC. By  

LOGO [g33273sig_001.jpg]

Title:   Vice President & Treasurer CITIBANK, N. A., as Agent and as Lender By  

LOGO [g33273sig_002.jpg]

Title:   Director

 

4



--------------------------------------------------------------------------------

BNP PARIBAS By  

/s/ Jo Ellen Bender

  Jo Ellen Bender Title:   Managing Director By  

/s/ Fikret Durmus

  Fikret Durmus Title:   Vice President ING BANK N.V. By  

LOGO [g33273sig_003.jpg]

Title:   illegible JPMORGAN CHASE BANK, N.A. By  

LOGO [g33273sig_004.jpg]

Title:   Vice President THE ROYAL BANK OF SCOTLAND PLC By  

LOGO [g33273sig_005.jpg]

Title:   Senior Vice President BANK OF AMERICA, N.A. By  

LOGO [g33273sig_006.jpg]

Title:   Vice President BARCLAYS BANK PLC By  

/s/ Vincent Muldoon

Title:   Vincent Muldoon Director – MCT,   North America THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD, formerly The Bank of Tokyo-Mitsubishi, Ltd., Chicago
Branch By  

/s/ Victor Pierzchalski

  Victor Pierzchalski Title:   Vice President & Manager

 

5



--------------------------------------------------------------------------------

CALYON NEW YORK BRANCH By  

/s/ JOSEPH A. PHILBIN

  JOSEPH A. PHILBIN Title:   DIRECTOR By  

LOGO [g33273sig_007.jpg]

Title:   Director MIZUHO CORPORATE BANK, LTD. By  

/s/ Raymond Ventura

  Raymond Ventura Title:   Deputy General Manager SOCIETE GENERALE By  

/s/ Anne-Marie Dumortier

  Anne-Marie Dumortier Title:   Director SUMITOMO MITSUI BANKING CORPORATION By
 

LOGO [g33273sig_008.jpg]

Title:   General Manager U.S. BANK NATIONAL ASSOCIATION By  

/s/ Caroline V. Krider

Title:   Caroline V. Krider, VP & Sr. Lender BAYERISCHE HYPO-UND VEREINSBANK AG,
NEW YORK BRANCH By  

/s/ Kimberly Sousa

Title:   Kimberly Sousa, Director By  

/s/ Fabienne Lelievre

Title:   Fabienne Lelievre, Director

 

6



--------------------------------------------------------------------------------

M&I MARSHALL AND ILSLEY BANK By  

LOGO [g33273sig_009.jpg]

Title:   Vice President By  

LOGO [g33273sig_010.jpg]

Title:   Vice President

NORDEA BANK FINLAND PLC,

NEW YORK BRANCH

By  

/s/ Gerald E. Chellus, Jr.

  Gerald E. Chellus, Jr. Title:   SVP Credit By  

/s/ Leena Parker

  Leena Parker Title:   Vice President

 

7



--------------------------------------------------------------------------------

The parties listed below acknowledge that Schedule I to the Credit Agreement is
amended as set forth in the foregoing Amendment and that, after giving effect to
the forgoing Amendment, each of the undersigned has no further Commitment under
the Credit Agreement:

 

WACHOVIA BANK, NATIONAL ASSOCIATION By  

LOGO [g33273sig_011.jpg]

Title:   Director PNC BANK, NATIONAL ASSOCIATION By  

/s/ Dorothy G. W. Brailer

Title:   Dorothy G. W. Brailer, Vice President UNICREDITO ITALIANO By  

/s/ Nicola Longo Dente

Title:   Nicola Longo Dente, F.V.P By  

/s/ Charles Michael

Title:   Charles Michael, V.P. WELLS FARGO BANK By  

/s/ Mark H. Halldorson

Title:   Mark H. Halldorson   Vice President By  

 

Title:   WELLS FARGO BANK, NATIONAL ASSOCIATION By  

/s/ Mark H. Halldorson

Title:   Mark H. Halldorson   Vice President By  

 

Title:   INTESA SANPAOLO S.p.A. By  

/s/ John Michalisin

Title:   John Michalisin, First Vice President By  

/s/ Francesco Di Mario

Title:   Francesco Di Mario, First Vice President

 

8



--------------------------------------------------------------------------------

SCHEDULE I

MANPOWER INC.

FIVE YEAR CREDIT AGREEMENT

APPLICABLE LENDING OFFICES

 

Name of Initial Lender

   Revolving Credit
Commitment   

Domestic Lending Office

  

Eurodollar Lending Office

Bank of America, N.A.    $ 33,000,000   

100 Federal Street

Boston, MA 02110

Attn: Vilma Tang

T: 925 675-7336

F: 888 969-9285

  

100 Federal Street

Boston, MA 02110

Attn: Vilma Tang

T: 925 675-7336

F: 888 969-9285

Bank of Tokyo-Mitsubishi, LTD., Chicago Branch    $ 33,000,000   

Harborside Financial Center

500 Plaza III

Jersey City, NJ 07311

Attn: Jimmy Yu

T: 201 413-8566

F: 201 521-2335

  

Harborside Financial Center

500 Plaza III

Jersey City, NJ 07311

Attn: Jimmy Yu

T: 201 413-8566

F: 201 521-2335

Barclays Bank plc    $ 33,000,000   

1 Churchill Place

London

E14 5HP

UK

Attn: Wai Mum Lou

T: +44 207 773 6450

  

1 Churchill Place

London

E14 5HP

UK

Attn: Wai Mum Lou

T: +44 207 773 6450

Bayerische Hypo-und

Vereinsbank AG, New York Branch (as successor to Unicredito Italiano)

   $ 22,000,000   

150 East 42nd Street

New York, NY 10017

Attn: Tina Chung

T: 212 672-5688

F: 212 672-5691

  

150 East 42nd Street

New York, NY 10017

Attn: Tina Chung

T: 212 672-5688

F: 212 672-5691

BNP Paribas    $ 72,500,000   

209 S. LaSalle, Suite 500

Chicago, IL 60604

Attn:

T: 312 977-2200

F: 312 977-1380

  

209 S. LaSalle, Suite 500

Chicago, IL 60604

Attn:

T: 312 977-2200

F: 312 977-1380

Citibank, N.A.    $ 72,500,000   

Two Penns Way

New Castle, DE 19720

  

Two Penns Way

New Castle, DE 19720

Calyon New York Branch    $ 33,000,000   

227 W. Monroe Street,

Suite 3800

Chicago, IL 60606

Attn: Joseph A. Philbin

T: 312 220-7314

F: 312 804-2105

  

227 W. Monroe Street,

Suite 3800

Chicago, IL 60606

Attn: Joseph A. Philbin

T: 312 220-7314

F: 312 804-2105

ING Bank N.V.    $ 50,000,000   

P.O. Box 1800

1000 BV Amsterdam

AMP D 02.046

Attn: Execution General Lending

T: +31 20 5768412 /

+31 20 5635393

F: + 31 20 5658231

  

P.O. Box 1800

1000 BV Amsterdam

AMP D 02.046

Attn: Execution General Lending

T: +31 20 5768412 /

+31 20 5635393

F: + 31 20 5658231

JPMorgan Chase Bank, N.A.

(as successor to Bank One,

   $ 50,000,000   

10 South Dearborn

Chicago, IL 60603

Attn: Cecily Roland

  

10 South Dearborn

Chicago, IL 60603

Attn: Cecily Roland

 

9



--------------------------------------------------------------------------------

NA)      

T: 312 732-2016

F: 312 385-7098

  

T: 312 732-2016

F: 312 385-7098

M&I Marshall and Ilsley Bank    $ 22,000,000   

770 North Water Street;

NW18

Milwaukee, WI 53202

Attn: Leo D. Freeman or

Thomas Bickelhaupt

T: 414 765-7439/7779

F: 414 765-7625

  

770 North Water Street;

NW18

Milwaukee, WI 53202

Attn: Leo D. Freeman or

Thomas Bickelhaupt

T: 414 765-7439/7779

F: 414 765-7625

         Mizuho Corporate Bank, Ltd.    $ 33,000,000   

1251 Avenue of the Americas

New York, NY 10020

Attn: Mark Heberer

T: 201 626-9105

F: 201 626-9941

  

1251 Avenue of the Americas

New York, NY 10020

Attn: Mark Heberer

T: 201 626-9105

F: 201 626-9941

Nordea Bank Finland Plc    $ 22,000,000   

437 Madison Avenue

New York, NY 10022

Attn: Jacqueline Ng

T: 212 318-9578

F: 212 750-9188

  

437 Madison Avenue

New York, NY 10022

Attn: Jacqueline Ng

T: 212 318-9578

F: 212 750-9188

The Royal Bank of Scotland plc    $ 50,000,000   

101 Park Avenue, 10th Floor

New York, NY 10178

Attn: Julian Dakin

T: 212 401-3784

F: 212 401-3456

  

65 East 55th Street, 21st Floor

New York, NY 10022

Societe Generale    $ 33,000,000   

560 Lexington Avenue

New York, NY 10022

Attn: Arlene Tellerman

F: 212 278-7490

  

560 Lexington Avenue

New York, NY 10022

Attn: Arlene Tellerman

F: 212 278-7490

Sumitomo Mitsui Banking Corporation    $ 33,000,000   

277 Park Avenue

New York, NY 10172

  

277 Park Avenue

New York, NY 10172

U.S. Bank, National Association    $ 33,000,000   

777 East Wisconsin Avenue

MK-WI-T5CB

Milwaukee, WI 53202

Attn: Connie Sweeney

T: 920 237-7604

F: 920 237-7993

  

777 East Wisconsin Avenue

MK-WI-T5CB

Milwaukee, WI 53202

Attn: Connie Sweeney

T: 920 237-7604

F: 920 237-7993

Total:    $ 625,000,000      

 

10